ORDER

PER CURIAM.
Lawrence Davis (“Defendant”) appeals the judgment entered upon his conviction by a jury for driving while intoxicated. Defendant was sentenced as a persistent offender to five years in the Department of Corrections. We have reviewed the briefs of the parties and the record on appeal and find no error of law. An extended opinion would be of no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 30.25(b).